DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 23 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 19-21 are newly added.
Claims 1-21 are pending.
Claims 1-11 and 14-18 are withdrawn.


Claim Objections
In claim 19, part (c), the term “dipropylene” is misspelled. 
In claim 2, part (d), applicant has not deleted the parenthetical terms “trifernal” or “Rosyrane,” both known trademarks or tradenames.
Appropriate correction is required.

CLAIM REJECTIONS

New Matter Rejection
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 19 recites the limitation “beta-decalactone” in the third line. This term is not disclosed or suggested in the disclosure as originally filed, and a search in the SciFinder® database failed to reveal this compound. For the purpose of this examination, part (b) of claim 19 will be considered to comprise gamma-decalactone and delta-decalactone (see structures below).

   
    PNG
    media_image1.png
    85
    213
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    104
    297
    media_image2.png
    Greyscale

              gamma-decalactone                                              delta-decalactone


Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Betzer (WO 2015/062997 A1).
Betzer teaches a method for masking odoriferous incorrect notes in oleochemical preparations by adding to said compositions specific lactones (Abstract) and the perfume ingredient geraniol (pg 30: 21 and 28).
Betzer teaches addition of lactones 1a or 1b:

    PNG
    media_image3.png
    280
    457
    media_image3.png
    Greyscale

where R1 is linear or branched, saturated or unsaturated, hydrocarbon radical having 2 to 14 carbon atoms and 0 or 1 to 3 double bonds, and n is the number 1 or 2 (pg 2, [0011]-[0012]; pg 3, [0015]); these lactones taught by Betzer overlap the structure set forth for lactones of the invention set forth in claim 2; as set forth in MPEP 2144.05 (I), where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.	
Betzer teaches the lactones serve specifically for the masking of odor notes which are caused by free fatty acids, aldehydes, and oxidation products of fats and oils in oleochemical products (pg 3, [0017]). Betzer teaches that the best odiferous improvements can be attained if more than one of the lactones to be used according to the invention, preferably two and in particular three or four lactones, are used together (pg 35, [00194]). 
Betzer teaches that perfume oils function to mask odors and impart a pleasant scent note to the compositions; Betzer teaches geraniol as a preferred 
Betzer teaches that propanediol or glycerol are useful solvents in the invention (pg 13, [0078]).
To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions”. KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. at least two lactones, the alcohol monoterpene geraniol, and a solvent such as propanediol or glycerol in a method to reduce or mask the undesired off-notes of an oleochemical preparation, but it is not anticipatory because “picking and choosing” within the reference disclosure is required to arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to have a method to reduce or mask the undesired off-notes of an oleochemical preparation comprising a mixture of at least two lactones, the alcohol monoterpene geraniol, and a solvent such as propanediol or glycerol because Betzer teaches such a mixture would reduce or mask the undesired off-notes of an oleochemical preparation and geraniol would confer a pleasant aroma to the composition. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists.

2) Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Betzer (cited above), in view of Perring (US 2006/0052276 A1; of record).
The teachings of Betzer are, in part, discussed above. In addition, Betzer teaches the method can contain geraniol (pg 30, line 21, [0165]), gamma-decalactone, and delta-decalactone (pg 44, claims 10-12), and dipropylene glycol monomethyl ether or diglycol (diethylene glycol) as solvent or diluent. It is noted that while Betzer does not teach dipropylene glycol per se, the compound is considered obvious over the teaching of Betzer since dipropylene glycol is an obvious variant of both dipropylene glycol monomethyl ether and diglycol. See MPEP 2144.09.
Betzer does not teach the amount of geraniol; the presence and amount of ethanol in the composition; or the presence dipropylene glycol in the composition. 
Perring teaches the missing elements of Betzer.
For claim 19, Perring teaches dipropylene glycol as a solvent or diluent (pg 2, [0051]), as well as ethanol (pg 8, [0129] - [0131]).
For claims 20 and 21, Betzer teaches the lactone(s) (ingredient (a)) is present in amounts of from 0.01 to 1% by weight (pg 3, [0018]); the non-aqueous solvent(s) (ingredient (c)) comprise between 0.5% to 15% of the composition (pg 13, [0078]); and Perring teaches the composition can comprise 15% geraniol (pg 3, [0061]). Perring further teaches ethanol as a solvent to arrive at 100% of a composition ([0130]).
As such, one of ordinary skill in the art would have optimized the amounts of (a), (b), and (c) to obtain an effective method to reduce or mask the odor of an In re Boesch, 617 F.2d 272,276 (CCPA 1980). In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). Therefore, one of ordinary skill in the art would have had a reasonable expectation of success of optimizing an odor masking oral composition which includes an alcohol monoterpene and the two claimed lactones, comprising solvents such as ethanol and DPG, based on the disclosures of Betzer and Perring. See also MPEP 2144.05(II)(A).


Examiner’s Reply to Attorney Arguments
The remarks of 23 February 2021 have been fully considered.  However, the rejection of claims 13 and 14 under 35 U.S.C. § 103 as unpatentable over Betzer is maintained.
The applicant argues that there is no teaching or suggestion in Betzer that would lead one skilled in the art to the elected invention. The applicant argues that the soap 5 preparation in Tables 1-4 of Example 1 of the subject specification employs geraniol (a), gamma-decalactone (b), ethanol and DPG (c), and alleges that the data shows a synergistic effect that is present for this specific formulation.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. Betzer clearly teaches the claimed lactones (See Betzer, [0010]), the presence of odor absorbers or deodorants, including a 
The applicant argues that the claimed components yield an unexpected synergism as shown by Soap 5 (Example 1). The ingredients of Soaps 1-7 are summarized in the box below: 

Soap
1
2
3
4
5
6
7
Ingredient
 
 
 
 
 
 
 
DPG
✔
✔
✔
✔
✔
✔
✔
gamma-dodecalactone
 
✔
 
 
✔
✔
 
gamma-decalactone
 
✔
 
 
✔
✔
 
ethanol
 
 
✔
 
✔
✔
✔
geraniol
 
 
 
✔
✔
 
✔


Soap 5, comprising gamma-dodecalactone in 0.0150%; gamma-decalactone in 0.01%; dipropylene glycol in 0.9685%; geraniol in 0.004%; and ethanol in 0.0025%, appears to produce superior results. However, it is unclear whether ethanol is required since there is no data for a composition comprising only gamma-dodecalactone, gamma-decalactone, dipropylene glycol, and geraniol. Similarly, it is unclear what the effect of DPG in the composition is since it is contained in every soap composition tested. 
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).” Claims 12 and 13 do not recite concentration range of each of the components that produce the alleged synergism, and only a single data point is provided in the Examples to support the allegation of synergism. This showing does not meet the requirement set forth in MPEP 716.02(d)(II), of comparing “a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” Applicant has shown only a single example of the claimed method, and therefore has not shown unexpected results commensurate in scope with the claimed invention.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612